NUMBER 13-08-567-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE CHRISTINE FRANKS




On Petition for Writ of Mandamus




MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, Christine Franks, filed a petition for writ of mandamus in the above cause
on October 3, 2008.  The Court requested a response from the real parties in interest, and
one was received from real party in interest, Carol Thompson. 
 Mandamus relief is proper only to correct a clear abuse of discretion when there is
no adequate remedy by appeal.  See In re Prudential Ins. Co. of Am., 148 S.W.3d 124,
135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992).  The relator has
the burden of establishing both prerequisites to mandamus relief.  In re CSX Corp., 124
S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).  This burden is a heavy one.  See In re
Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998).  
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relator has not shown herself entitled to the
relief sought.  See Prudential Ins. Co. of Am., 148 S.W.3d at 135-36; see also LeJune v.
Pow-Sang, No. 01-04-00843-CV, 2006 Tex. App. LEXIS 2740, at *10-17 (Tex.
App.-Houston [1st Dist.] 2006, no pet.) (mem. op.), disapproved on other grounds by In
re Lynd Co., 195 S.W.3d 682 (Tex. 2006).     Accordingly, the petition for writ of mandamus
is  DENIED.  See Tex. R. App. P. 52.8(a). 

										PER CURIAM


Memorandum Opinion delivered and
filed this 10th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).